PER CURIAM.*
The attorney appointed to represent Giraldo German Patt on appeal has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967). Patt has received a copy of counsel’s motion and has filed a letter in response. Our independent review of the brief and the record discloses no nonfrivolous issues for appeal. Counsel’s motion for leave to withdraw is granted, counsel is excused from further responsibilities, and the appeal is dismissed.
MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.